Title: A. Crozet to James Madison, 7 October 1830
From: Crozet, A.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Richland School,
                                
                                 October 7th. 1830.
                            
                        
                        
                        I have seen it mentioned in the prospectus of the University of Virginia that hereafter, a tutor will be
                            attached to the department of Modern Languages; I received since a letter from my brother stating that no appointment had
                            yet been made by the Faculty. I therefore, take the liberty of offering myself as a candidate for the situation. Having
                            been educated in one of the first schools in Paris, of which city I am a native and having obtained great experience and
                            some success in the business of teaching for the last ten years, I have full confidence that my services would prove
                            acceptable.
                        I shall be very much indebted to you for making my demand known to the faculty and honour me with an answer
                            as early as possible. I am, respectfully, your very humble & obdt. Servt.
                        
                        
                            
                                A. Crozet
                            
                        
                    